Order filed October 27, 2011








 




 



 
 
 
 
 
 
                                                                              
In The
            Eleventh Court of
Appeals
                                                                    __________
                                                                              
No. 11-10-00287-CR
__________
 
FELIX LEE
JARAMILLO, Appellant
V.
 STATE OF TEXAS,
Appellee















 



 
On Appeal from the
118th District Court 
Howard County,
Texas
Trial Court Cause
No. 12949















 



 
O R D E R
 
It has been brought to the attention of the
Court that Paul Williams, attorney for appellant, has not filed a brief.  Appellant’s
brief was originally due May 18, 2011.  On June 3, 2011, the Clerk of this
Court notified Mr. Williams that appellant’s brief was late.  On its own
motion, the Court extended the due date for appellant’s brief until July 5,
2011.  The Court granted one motion for extension of time until August 5, 2011. 
Appellant’s brief has not been received as of this date.  The Court directs
counsel to either file the brief by November 10, 2011, 9:30 a.m.,
or appear in person on November 10, 2011, 9:30 a.m., in the 11th
Court of Appeals Courtroom, third floor of the Eastland County Courthouse in
Eastland, Texas, and be prepared to explain the inordinate delay in the
preparation of appellant’s brief.
Signed and entered this 27th day of October,
2011.
 




Do not publish.  See Tex.
R. App. P. 47.2(b).                                 JIM R. WRIGHT
Panel
consists of:  Wright, C.J.,                                                         CHIEF
JUSTICE
McCall,
J., and Kalenak, J.